 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGSM, Inc. and Local 585, International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America. Cases 4-CA-13204 and 4-CA-1339210 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 30 March 1984 Administrative Law JudgeKarl H. Buschmann issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs, and the ChargingParty filed a brief in opposition to the Respond-ent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions only to the extent consistent here-with, to modify his remedy,3 and to adopt his rec-ommended Order as modified.We affirm the judge's findings that the Respond-ent unlawfully discharged and refused reinstate-ment to strikers Marenic, Davis, and Jones.4 Withrespect to these strikers, the judge credited theirtestimony denying that they engaged in any picketline misconduct. Accordingly, we find that even ifthe Respondent held an honest belief that they hadengaged in misconduct, the General Counsel metthe burden of proving that such misconduct didnot occur.1 The Respondent excepts to the judge's ruling denying its motion todismiss the complaint on the grounds that, under Markle Mfg Co, 239NLRB 1142 (1979), enfd. 623 F 2d 1122 (5th Cir 1980), the GeneralCounsel had failed to establish a prima facie case. We affirm the judge'sruling, agreeing that Markle is distinguishable insofar as the CB com-plaint in that case, unlike here, identified specific individuals who had en-gaged in picket line misconduct We express no view on the other basescited by the judge for distinguishing Markle or for otherwise denying themotion2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings3 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.0 • 66214 Consistent with Abilities & Goodwill, 241 NLRB 27 (1979), the Judgeawarded backpay to the unlawfully discharged strikers computed fromthe date of their discharge Chairman Dotson would overrule Abilities &Goodwill, and would, in the event the unlawfully discharged strikers werenot permanently replaced prior to their discharge, date the Respondent'sbackpay obligation to them from the time they made an unconditionaloffer to return to work284 NLRB No. 22We also affirm the judge's finding that the strikewas converted to an unfair labor practice strike on1 November 1982, shortly after the above strikerswere unlawfully discharged.5 Additionally, weaffirm the judge's finding that the Respondent vio-lated Section 8(a)(1) of the Act by threatening em-ployees with the loss of their jobs and cancelingcertain employees' insurance benefits.6We disagree, however, with the judge's findingsthat the Respondent unlawfully discharged and re-fused reinstatement to strikers Attanasio, Errickson,Paravati, and Smith. The record shows, and thejudge found, that Attanasio kicked a striker ,re-placement's car as it was leaving the plant and at-tempted to kick another; that Errickson slapped thehood of a car as it was leaving the plant; that Para-vati threw a beer can at the side of the Respond-ent's delivery truck as it was leaving the plant; andthat Smith intentionally parked his van in areaswhere the pickets could hide behind it and throwrocks. Smith was also driving the van on an occa-sion when, after following a company truck, hispassenger, striker Bohrer, jumped out at a stoplightand threw a cinder block at the truck.In Clear Pine Mouldings,7 the Board held thatstrike misconduct is disqualifying if, under all thecircumstances, it reasonably tends to coerce or in-timidate other employees. With respect to Attana-sio, Errickson, and Paravati, the judge found theirassaults on vehicles nondisqualifying under thisstandard because they were "relatively, innocuous,"because they were "unaccompanied . . by verbalor other intimidating conduct," because the strikersthemselves "did not exhibit any threatening or vio-lent demeanor" while assaulting the vehicles,and/or because their assaults did not actuallydamage those vehicles.8 We disagree. Conductsuch as kicking, slapping, and throwing beer cansat moving vehicles is intimidating enough in and ofitself without being accompanied by additionalthreats or a "threatening or violent demeanor."Further, while such conduct might be "relatively5 The judge Inadvertently failed to order the Respondent to offer rein-statement to all strikers who were neither discharged nor permanently re-placed prior to the strike's conversion into an unfair labor practice strike.We shall therefore modify the judge's recommended Order to includethis remedy See Interstate Paper Supply Go, 251 NLRB 1423 (1980)6 Inasmuch as we also agree with the judge's conclusion that, underBroyhill Go, 260 NLRB 1366 (1982), no remedial order is necessary forthese violations, we find it unnecessary to pass on the judge's finding thatthe Respondent also violated Sec 8(a)(3) of the Act when it canceledcertain employees' Insurance benefits7 268 NLRB 1044 (1984)8 With respect to Errickson, the judge also stated that he was pro-voked into slapping the car because his father had been struck by a strik-er replacement's car However, Errickson himself cited only obscenitiesshouted by the striker replacements and his "frustration" for his violentbehavior Moreover, it is unclear whether Errickson's father was struckbefore or after the car slapping incident GSM, INC.175innocuous" when measured against more violentbehavior, it nevertheless is violent conduct whichmay reasonably tend to coerce or intimidate em-ployees in the exercise of their rights protectedunder the Act.9With respect to Smith, the judge found his dis-charge unlawful because there was no evidencethat Smith himself directly engaged in any coerciveor intimidating conduct. We find, however, that hisactive cooperation with pickets engaged in suchconduct justified his discharge."Accordingly, contrary to the judge, we concludethat strikers Attanasio, Errickson, Paravati, andSmith are not entitled to reinstatement.AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 3."3. By discharging and refusing to reinstate strik-ers James Marenic, Arthur Davis, and LamontJones, the Respondent violated Section 8(a)(1) and(3) of the Act."2.Substitute the following for Conclusion ofLaw 5."5. By threatening employees with the loss ofjobs and canceling certain employees' insurancecoverage, the Respondent violated Section 8(a)(1)of the Act, but in view of its disavowal of thatconduct and corrective action a remedial order willnot be required."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, GSM, Inc., Pennsauken, New Jersey, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.9 See Stroehmann Bros. Co, 271 NLRB 578 (1984) (each of striker'sacts of blocking a truck, jumping on its running board, and banging on itswindow, alone or in concert with other stnkers' misconduct, warrantedstriker's discharge). It is noteworthy that, here, both Ernckson and Para-vats acted in concert with other pickets in assaulting vehicles. For exam-ple, several other pickets as well as Errickson slapped the car as it wasleaving the plant. Paravati, too, was not alone in attacking the Respond-ent's delivery truck when its driver refused to honor the picket line.There was testimony that another picket broke the truck's windshield,and the videotape of the incident shows another picket also throwing anobject at the truck.Member Babson finds it unnecessary to rely on this additional rationalein concluding that Errickson's and Paravati's misconduct justified theirdischarges and disqualified them from reinstatement.I° See Giddings & Lewis, 240 NLRB 441, 445-456 (1979). In agreeingwith his colleagues that Smith is not entitled to reinstatement, MemberBabson relies solely on the judge's finding that Smith was driving the vanwhen his passenger, Bohrer, jumped out and threw a cinder block at acompany truck. He finds that Smith's participation in this incident is suf-ficient alone to justify Smith's discharge and disqualify him from rein-statement.1.Delete the names "Antonio Attanasio,""James Smith," "Brett Errickson," and "DominicParavati" from paragraph 2(a).2.Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c) Upon their unconditional application toreturn to work, offer immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, to all strik-ers whose jobs were not filled by permanent re-placements on or before 1 November 1982, dismiss-ing if necessary any persons hired after that date,and make the strikers whole for any loss of earn-ings and other benefits suffered as a result of theRespondent's refusal, if any, to reinstate them, bypayment to each of them a sum of money equal tothat which each would have earned as wagesduring the period commencing 5 days after thedate reinstatement is required to the date of the Re-spondent's offer of reinstatement, with backpay andinterest thereon to be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 289(1950), and New Horizons for the Retarded, 283NLRB No. 181 (May 28, 1987)."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge, refuse to reinstate, orotherwise discriminate against any of you for en-gaging in a strike or other concerted activity pro-tected by Section 7 of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer- 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer James Marenic, Arthur Davis,and Lamont Jones immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, discharging if neces-sary any replacements for these employees, and WEWILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interest.WE WILL remove from our files any reference tothe above unlawful discharges and notify the em-ployees in writing that this has been done and thatthe discharges will not be used against them in anyway.WE WILL, on their unconditional application toreturn to work, offer immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, to all strik-ers whose jobs were not filled by permanent re-placements on or before 1 November 1982, dismiss-ing if necessary any persons hired by us after thatdate, and make the strikers whole for any loss ofearnings and other benefits suffered as a result ofour refusal, if any, to reinstate them in a timelyfashion, plus interest.GSM, INC.Marvin Weinberg and Bruce D. Bagley, Esqs., for the Gen-eral Counsel.Steven W. Sulks, Esq., of Haddonfield, New Jersey, forthe Respondent.William T Josem, Esq., of Philadelphia, Pennsylvania, forthe Charging Party.DECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge.These cases arose on a complaint issued in Case 4-CA-13204 on November 30, 1982, and a second complaintissued in Case 4-CA-13392 on March 16, 1983. Thecomplaints were consolidated on April 6, 1983. The re-spective charges were filed on September 15, 1982, andDecember 9, 1982, by Local 585, International Union,United Automobile, Aircraft and Agricultural ImplementWorkers of America. The complaints allege in substancethat the Respondent, GSM, Inc., unlawfully threatenedand interrogated its employees in violation of Section8(a)(1) of the National Labor Relations Act, that the Re-spondent discontinued payments for medical and life in-surance for certain employees in violation of Section8(a)(3) and (1) of the Act, and that the Respondent un-lawfully discharged 21 employees because they partici-pated in a strike. The Respondent filed its answer onMarch 23, 1983, in which it admitted certain jurisdiction-al allegations and in which it denied the commission ofany unfair labor practices.A hearing was held before me on May 2-6, and 10,1983, in Philadelphia, Pennsylvania. Pursuant to motionby the General Counsel the complaint was amendedduring the trial to allege that the strike by the employeeswas prolonged by the Respondent's unfair labor prac-tices.On the entire record,' including my observation of thewitnesses, and after consideration of the briefs filed bythe General Counsel, the Company, and the Union, Imake the followingFINDINGS OF FACTI. BACKGROUNDThe Respondent, GSM, Inc., is a New Jersey corpora-tion engaged in the remanufacture of automobile trucksand industrial engines at its Pennsauken, New Jersey fa-cility. The Company is admittedly an employer withinthe meaning of Section 2(6) and (7) of the Act. It em-ploys approximately 75 production employees who wererepresented by the Union for about 10 years.The Union is a labor organization within the meaningof Section 2(5) of the Act.The most recent collective-bargaining agreement be-tween the principals expired on July 23, 1982. The par-ties were unable to agree on a new contract after about10 bargaining sessions. As a result, the Company's pro-duction and maintenance employees went out on strikeon July 25, 1982. Within a few days, on July 28, 1983,GSM requested injunctive relief in the state court ofNew Jersey. The injunction prohibited the Union fromsuch conduct as maintaining more than four pickets ateach of the plant's entrances, trespassing on the Compa-ny's premises, harassment of other employees, and acts ofviolence. In spite of the state injunction, the striking em-ployees engaged in occasional misconduct on the picketline after the Company decided to hire replacement em-ployees for the strikers in September 1982. On Septem-ber 13 the first group of replacement workers reportedfor work. On September 23 the Company filed chargesaccusing the Union of picket line misconduct. On Octo-ber 29 the Company informed 21 strikers that they wereterminated for their picket line misconduct. The Unionpromptly informed the Company on November 1, 1983,that its ongoing strike was in protest of GSM's unfairlabor practices. On November 30 the Board issued acomplaint in Case 4-CB-4519 charging the Union withmisconduct in violation of Section 8(b)(1)(A) of the Act.The complaint, which did not identify individual strikers,contained allegations of rock and bottle throwing, block-ing the entrances to the plant, shouting and kicking, orhitting of cars. The CB complaint against the Union wasin the process of settlement at the time of the trial in thiscase. At the conclusion of the hearing, the settlementstipulation was pending with the Board.i Errors in the transcript are noted and corrected GSM, INC.177The termination letter of October 29, 1982, was writ-ten by Jeffrey Kelemen, the Respondent's president. Itnotified 21 strikers that they were fired for having en-gaged in picket line misconduct, but the form letter didnot specify the particular misconduct and simply in-formed the discharged employee as follows:This letter is to advise you that your employeestatus at GSM, Inc., is being terminated immediate-ly due to your picket line misconduct.The specific incidents on which the Respondent reliedfor its decision to discharge the strikers are itemized in aletter, dated January 11, 1983, drafted by the Respond-ent's counsel and addressed to the attorney for the Board(G.C. Exh 11). The Charging Party emphasized in itsbrief that the Respondent must be limited at the trial inestablishing its good-faith belief that the strikers had en-gaged in the described conduct to those incidents speci-fied in the letter, since the letter was written shortlyafter the discharges. Any additional incidents, accordingto the Union, should be disregarded. I generally sympa-thize with this position, because the Respondent's lettermay be considered an admission. Because the incidentswere so numerous it is conceivable, however, that theRespondent's counsel had omitted certain incidents onwhich the Respondent had actually relied at the time ofthe discharges. I have therefore not limited the Respond-ent to its itemized list of incidents and I have consideredadditional misconduct when the record indicates that theRespondent had considered them at the time the dis-charges were effectuated.A. The Burden of ProofThe law is clear that when an employer disciplines anemployee because he has engaged in an economic strike,such discipline violates Section 8(a)(3) and (1) of theAct. An employer may defend its action by showing thatit had an honest belief that the employee disciplined wasguilty of strike misconduct of a serious nature. If the em-ployer is able to establish such a defense, then the Gener-al Counsel has the burden to show that either the em-ployee did not engage in the conduct or that such con-duct was protected. The burden then shifts back to theemployer to rebut such evidence. Schreiber Mfg. Co. v.NLRB, 725 F.2d 413 (6th Cir. 1984). General TelephoneCo., 251 NLRB 737, 738-739 (1980), affd. 627 F.2d 895(D.C. Cir. 1981). See also NLRB v. Burnup & Sims, 379U.S. 21 (1964).That an employer must assume the burden to establishan "honest belief" of misconduct is well settled. The Re-spondent, however, has moved to dismiss the complaintin reliance on the decision in Markle Mfg. Co., 239NLRB 1142 (1979), affd. 623 F.2d 1122 (5th Cir. 1980).There, as here, the Board had issued two complaints, oneagainst the union charging it with violations of Section8(b)(1)(A) of the Act, citing numerous incidents of picketline misconduct, and the other against the employer al-leging that the discharges of employees for picket linemisconduct violated Section 8(a)(3) of the Act. InMarkle, the Board had accepted a formal settlement ofthe CB complaint, and the employer was held to be enti-tied to rely on that complaint and the disposition of it byconsent order to establish its good-faith belief that thepickets had engaged in disqualifying conduct. Accord-ingly, it is the Respondent's position here that, like theemployer in Markle, it should have been able to rely onthe CB complaint and the settlement stipulation for its"good faith" belief that picket line misconduct has oc-curred that would have required the General Counsel toshow as its prima facie case that the pickets had in factnot engaged in such conduct. Because the General Coun-sel had failed to assume that burden and, instead estab-lished as its prima facie case proof that the employeeshad been discharged for their participation on the picketline, the Respondent filed a motion to dismiss the com-plaint. The Respondent's motion, a ruling on which Ihave reserved, must however be denied because of sever-al important distinctions between the facts in Markle andthose in the instant situation. First, on October 29, thedate when the Respondent made its decision to dischargethe strikers, a complaint had not yet issued in the CBcase. It consisted of no more than the Respondent's owncharge that was filed on September 23. The complaintdid not issue until November 30. Second, in Markle, theemployer's decision permitting reliance on the CB casewas made after the court's enforcement of the CB settle-ment. Third, in Markle the complaint had identified thespecific employees who had engaged in the misconduct.The CB case in the instant case did not list the individ-uals. Even if the Respondent had based its honest beliefof picket line misconduct on such a CB complaint, itwould obviously be unable to do so with respect to iden-tifiable strikers. And finally, the standard that determinesa violation of Section 8(b)(1)(A) of the Act may not beidentical to that which constitutes disqualifying picketline misconduct. It is therefore clear that the Respond-ent's motion must be denied.B. The MisconductThe parties agree that serious acts of misconduct com-mitted by a striker on the picket line may disqualify himfrom the protection of the Act as a matter of publicpolicy. NLRB v. W. C. McQuaide, Inc., 552 F.2d 519,527 (3d Cir. 1977); Clear Pine Mouldings, 268 NLRB1044 (1984). For example, Coronet Casuals, 207 NLRB304, 305 (1973), frequently cited and relied on by all theparties, set forth the explanation that strikers who seizedthe employer's property or engaged in brutal violenceagainst a nonstriker generally lost the protection of theAct.According to the Board, it is necessary to analyze theseriousness of each act of misconduct and to differentiatebetween cases of mere "animal exuberance" from thosein which the misconduct is so flagrant or egregious as torequire subordination of the employees' protected rightsin order to vindicate the broader interests of society as awhole. General Telephone Co., 251 NLRB 737, 739. Thecrucial question is whether the misconduct under the cir-cumstances tended "to coerce or intimidate" nonstrikingemployees or the Respondent's supervisors. W. C.McQuaide, Inc., supra; Associated Grocers v. NLRB, 563 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDF.2d 1333, 1337 (1st Cir. 1977); Clear Pine Mouldings,supra.Although the parties are in general agreement aboutthe legal defmition of disqualifying misconduct and,indeed, that some of it occurred during the strike, thereis sharp disagreement about the seriousness of a particu-lar act, the extent of the misconduct evidenced by therecord, and whether the discharged employees had par-ticipated in it.I have carefully considered the record and consideredthe Respondent's reasons for terminating the strikers, aswell as the evidence of actual picket line misconduct. Ofparticular assistance were videotape recordings of theemployees' activities that were taken by the Respondentover the 10-month period throughout the lengthy strike(R. Exhs. 8, 10). The video recording that actually de-picts the picket line activity and that is designed to high-light picket line misconduct consists of a 15-minute com-posite out of a total of 15 hours of video recordings. Itshowed, for example, that the misconduct was not asviolent as described by the Respondent and that the ac-tivities were not one-sided. Throughout the period, whenthe strikers walked the picket line, they were confrontedby and exposed to the video camera. Uniformed securityguards hired by the Respondent patrolled the facility, oc-casionally with guard dogs. For much of the time localpolice were also present in their police cruisers. Al-though the record shows that some intimidating and co-ercive misconduct occurred, it is also clear that claims ofstrikers' "daily violence" or "massive and egregious vio-lence," or of "a virtual siege" lasting several weeks, areexaggerated. This is particularly so when the record fur-ther shows that in some instances replacement workerstaunted the strikers with gestures or slogans such as"we've got your jobs," and that they participated inmutual rock throwing and other misconduct. This causedconfrontations between workers and strikers and it esca-lated the hostility. Yet the Respondent did not dischargeany replacement employees for their misconduct. More-over, it is clear from the testimony and the record thatnonstrikers, including employees from other firms in thearea, also engaged in violence and misconduct during thestrike. In short, from a broad perspective the strikersmay have received a disproportionate share of the blamefor , some of the misconduct, all of which may also ex-plain the lack of actual involvements by the local police,in spite of its ubiquitous presence at the site.In the following person-by-person account of the mis-conduct, I have greatly relied on the testimony of theRespondent's president, Jeffrey Kelemen, and Scott Ke-lemen, Respondent's vice president. With few exceptionsI found their testimony credible and reliable. The Re-spondent's other chief witness was security guard JamesTallman. However, I have not heavily relied on the testi-mony of security guard James Tallman, unless it ap-peared plausible or consistent with other testimony ordocumentary evidence. As a witness he appeared inse-cure, nervous, and unreliable. His testimony also im-pressed me as being frequently exaggerated, partial, andvague. Nonetheless, on the basis of the video tape show-ing specific incidents of misconduct and eyewitness ac-counts by supervisors, replacement workers and guards,as well as the strikers' admission of their own demeanorthroughout the strike, the record establishes a consistentand reliable basis of the strikers' conduct. In several ofthe discharges the Respondent was able to establish agood-faith basis for its belief that misconduct occurred.In some instances the General Counsel has shown thatthe misconduct was not committed by the employee orthat it failed to rise to the levels of disqualifying conduct.Most of the alleged misconduct consisted of thethrowing of objects (rocks, bottles, bolts, firecrackers) atthe cars of replacement workers or at the plant. I havefound such conduct, when committed more than once bya Striker, or when it caused damage to the car or thebuilding, to be of such seriousness so as to disqualify astriker from reemployment. Coronet Casuals, 207 NLRB304 (1973); Gold Kist, Inc., 245 NLRB 1095, 1101 (1979).Other common misconduct consisted of kicking or slap-ping of cars of replacements. I have found that such con-duct, if standing alone and unaccompanied by damage,did not rise to the level of seriousness to be considereddisqualifying. Coronet Casuals, supra; Gold Kist, Inc.,supra at 1100; Newport News Shipbuilding, 265 NLRB 716(1982).1. Antonio A. AttanasioAccording to the Respondent, this employee partici-pated in two incidents of serious misconduct. The firstincident occurred about a week after replacements hadbeen hired around the middle of September 1982. ScottKelemen, Respondent's vice president, testified that heobserved Attanasio kicking the car of a replacementworker as the car was leaving the plant. He also attempt-ed to kick a second car but fell down. Attanasio admit-ted that he made an attempt to kick the car, but that helost his balance and fell down in the process. His testi-mony, although somewhat equivocal, is supported by aphotograph which shows him stumbling to the ground.(G.C. Exh 12.)The second incident occurred on September 28, 1982,when a group of pickets were present as job applicantsleft the plant in a car. This incident is depicted on a vid-eotape (R. Exh. 8, incident 14) and shows the picketsmilling about as the car approached them, reversed, and,at one point, almost appeared to collide with them. Jef-frey Kelemen, Respondent's president, testified that At-tanasio was among the pickets and that he kicked the caroccupied by job applicants. It is the Respondent's posi-tion that Attanasio's conduct intimidated the occupantsof the car although the Respondent apparently concedesthat he made no verbal threats and showed no other in-timidating demeanor. An examination of the video por-tion of this incident discloses that intimidating conduct, ifany, was not committed by this striker but by the car'sdriver who appeared to drive recklessly. (R. Exh. 8, inci-dent 14.)Moreover I find the incident as depicted on the video-tape to be unclear and inconclusive insofar as Attanasio'spresence is concerned during that incident. I thereforecredit the testimony of Scott and Jeffrey Kelemen to theextent that Attanasio's misconduct consisted of one epi-sode where he slightly kicked a car and another episode GSM, INC.179where he attempted to kick a car of replacement em-ployees or job applicants. His conduct in this regard wasrestrained and admittedly caused no damage to any vehi-cle. He certainly did not exhibit any threatening or vio-lent demeanor, I find his conduct to be relatively innocu-ous, not violent or intimidating, and certainly not suffi-ciently serious so as to disqualify him from reinstatement.Clear Pine Mouldings, 268 NLRB 1044 (1984); Gold Kist,Inc., 245 NLRB 1095, 1100 (1979); Coronet Casuals,supra, 207 NLRB at 307.2. Luther BloodworthAs a shop steward and 15-year veteran in the Re-spondent's employ, Bloodworth was discharged forhaving engaged in misconduct, consisting of rock throw-ing.The first incident occurred on September 21, 1982,when two cars approached the plant. The first car wasdriven by Jeffrey Kelemen. As he entered the plantBloodworth threw a bottle at the car's rear quarterpanel. Bloodworth admitted this incident and testifiedthat he reacted to a replacement worker's obscene ges-ture and comment to get out of the way. This incidentwas recorded on videotape (R. Exh. 8, incident 3) anddescribed by Kelemen's testimony that indicated thatsome damage resulted to the rear of his car as a result ofthe impact with the bottle.Bloodworth also admitted a second incident in whichhe threw a rock at a passing company tractor trailer,acting out of anger at the driver of the tractor who toldhim to get out of the way. The incident is recorded onvideotape (R. Exh 8, incident 5). No damage was causedby this rock throwing incident.The other alleged rock throwing incident on Septem-ber 23, 1982, was not substantiated by the record. Wit-ness Larry Young, a security guard, identified Blood-worth as one of several people throwing rocks or boltsat the plant from behind a blue van on September 23.However, he subsequently identified the man on thetape, thought to be Bloodworth, as Bo Williams, anotherstriker (Tr. 495). His testimony is therefore unclear andunreliable.Bloodworth also stands accused of having participatedat the September 26 "night raid." Witness James Tall-man, a security guard, testified at length about a gather-ing of pickets and employees of other firms on thatSunday evening across from the Respondent's plant.Tallman's testimony indicated that the gathered groupmade threats to vandalize the Respondent's building andthat they threw rocks and bottles at the windows. How-ever, Tallman was unable to be specific about the extentof Bloodworth's participation. He identified Bloodworthas one who participated in the throwing of objects. Butthe record does not contain any corroboration of Tall-man's testimony or show which object was thrown orwhether any damages resulted from Bloodworth's action.Accordingly, I find that Bloodworth was present at ageneral rock throwing incident on September 26, inwhich the extent of his participation is unclear andwhere he caused no damage.Reliable evidence, however, shows that Bloodworththrew objects on two specific occasions, once at Kele-Men's car with minor damage and once at a truck. I con-clude that his misconduct reached the severity that dis-qualified him from reemployment rights. Case law indi-cates that the throwing of objects at an employer's car isnot always considered such serious or violent conduct asto deprive a striker the right of reinstatement, CoronetCasuals, 207 NLRB 304, 308 (1973), but the throwing ofrocks at cars or trucks, accompanied by some damage,will usually be regarded as disqualifying conduct. Gid-dings & Lewis, Inc., 240 NLRB 441, 448 (1979); TotesInc., 257 NLRB 678 (1981); Schreiber Mfg. Co. v. NLRB,725 F.2d 413 (6th Cir. 1984).3.Russel CauleyThe Respondent has accused this employee of miscon-duct on the picket line, including making verbal threats,kicking cars, and throwing rocks or bolts at cars, trucks,and the plant building. Cauley did not deny the evidenceagainst him, and the record supports several of the alle-gations of picket line misconduct. For example, on Sep-tember 13, 1982, as replacement workers were leavingthe Respondent's plant, Cauley kicked cars and spat onthem. This was observed by Scott Kelemen, Respond-ent's vice president, and William T Simmons, one of thereplacement employees. Cauley engaged in similar car-kicking episodes on September 29, as cars entered theRespondent's parking lot.On September 20 or 21, Cauley was observed by MarkMcAndrew, Respondent's treasurer, throwing a rock atthe plant and breaking a window.On September 29, 1982, witnesses Charles Shover andJames Tallman, both security guards for the Respondent,testified that Cauley threw a rock over a truck towardsthe plant. This incident was also recorded on video tape(R. Exh 8, incident 12). No damage resulted from thisincident.The record contains the testimony by supervisors andemployees that Cauley may have engaged in otherrockthrowing incidents. A detailed discussion of that tes-timony would only be cummulative, for it is clear thatthe extent of Cauley's misconduct relied on by the Re-spondent and actually shown in the record was suffi-ciently serious so as to disqualify him for reemployment.Gold Kist, Inc., 245 NLRB 1095 (1979); Giddings &Lewis, supra; Newport News Shipbuilding, 265 NLRB 716(1982); Schreiber Mfg. Co. v. NLRB, supra.4.Robert KeefeAlso known as Tarzan, Robert Keefe was dischargedfor picket line misconduct that the Respondent believedconsisted of numerous "incidents of violence and vandal-ism." According to the Respondent, Keefe threw rocksand other objects at employee cars and windows on sev-eral occasions, including September 21 and 22, and par-ticipated in the night raid on September 26, 1982. Therecord substantiated several of the incidents.Approximately 3 weeks after the replacements werehired on September 13, Keefe with two other individualswere positioned behind a camper near the south end ofthe plant. Ronald Campbell, a security guard, observedthem throwing beer bottles and rocks towards the build- 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing. No damage resulted, but at one point Keefe actuallyaimed a rock at the security guard. This incident wasalso observed by another security guard, Charles Shover.Security guard Tallman and replacement workerFrank Rubba testified that for a period of 1 or 2 weeksright after replacements were hired, Keefe threw rocksand other objects at the loading platform of the plantand the employees' parking area.In October or about 2 months after William Simmonswas hired as a replacement worker, Keefe approachedSimmons on the employee parking lot during a break-time. Keefe showed him the handle of a gun with thecomment that he had a surprise for him Keefe admittedthat incident but explained that it had merely been thehandle of a toy gun. At another occasion on September22 Keefe can be seen on a videotape being among agroup of pickets and swinging an umbrella at a car as itleft the parking lot.There were other incidents that Keefe was alleged tohave committed. However, in view of the above find-ings, a detailed discussion would be redundant. For ex-ample, on September 29 Keefe threw a rock at replace-ment John Murray's car, damaging his windshield. How-ever, the incident was not known by the Respondent atthe time it decided to discharge Keefe. Another incidentinvolving a confrontation between several replacementemployees and strikers, including Keefe, occurred onSeptember 21. The Respondent described it as an ambushon National Highway. However, the testimony of sever-al witnesses explained that this episode may have beenprovoked by replacement workers who were armed withchains and axe handles. Similarly, in the incident on Sep-tember 29, when Keefe threw an empty soda can at thecar of a replacement worker entering the parking lot, therecord shows that the car gave no signals and nearly ranover Keefe. Keefe's conduct was clearly provoked bythe driver of the car. Keefe denied throwing objects atreplacement workers except during the "ambush epi-sode" on September 21. However, the record clearlyshows that Keefe committed several acts of violencesuch as stone throwing and engaged in other intimidatingconduct so as to disqualify him from reemployment.5. Earl BohrerThe Respondent based its good-faith belief that Bohrercommitted strike misconduct on such incidents as punch-ing or kicking cars, the throwing of firecrackers andother objects, and his participation during a night raid.The record supports the Respondent's belief in severalrespects. First, on September 13, the day the replace-ments reported for duty, Bohrer punched the windowsand sides of three or four cars as they passed through thepicket line. Although Bohrer did not damage any of thecars, he seriously hurt his hand and wore a cast for sometime thereafter. Obviously Bohrer's punches must havebeen substantial. The record, however, does not showthat Bohrer's actions were accompanied by verbalthreats. On the same day, James Perry, a replacementworker, observed Bohrer throwing objects at the cars ofreplacement workers. Perry did not identify the objectsnor what damage, if any, resulted.On September 23, 1982, Bohrer white picketing threw1-inch firecrackers on the driveway. He did not throwthem at anyone or cause any damage.Bohrer was also identified by security guard Tallmanas being among several strikers who threw rocks andother objects at the plant on the evening of September26. However, Tallman's testimony was not corroborated.In any case, no specific damage attributable to Bohrerwas mentioned. Bohrer's participation in this incident istherefore not clear.Finally, William Simmons, a replacement worker, testi-fied, that Bohrer with other strikers followed a companytruck in October as it left the plant. As the truckstopped, the strikers pulled alongside, and Bohrer threwa rock or a cinderblock striking the rear of the truck.Other incidents of alleged misconduct were unknownto the Respondent at the time it decided to discharge thisemployee or were not sufficiently established by recordevidence to be reliable. In any case, it is clear thatBohrer's conduct clearly transgressed the limits of per-missible conduct. His discharge was therefore justified.6.Jethro GraceThe bases for the discharge of Jethro Grace are sever-al incidents of rock throwing at the cars of replacementworkers, other acts of vandalism against cars, and hisparticipation during the night raid on September 26. Ac-cording to the record, Grace was observed by JamesPerry on September 13 standing on Melrose Highwayand throwing a rock towards the plant building. Therock broke the window. On the same day, security guardShover saw Grace as he picked up a rock, bouncing itseveral times in his hand, and then threw it into the park-ing lot. Shover also testified that he believed that the carwindow of a replacement worker was shattered as aresult of Grace's action. Two replacement employees,Donald Anderson and James Perry, described howGrace, among other strikers, stood on the highway infront of the plant on September 15 and broke the win-dows of their cars with a pipe or a club as they ap-proached the parking lot.Other incidents, such as Grace's participation in theSunday night raid on September 26 and a car tire slash-ing reference, are not sufficiently specific to be consid-ered as probative evidence. However, Grace's involve-ment in the incidents of picket line misconduct listedabove is fully supported by credible evidence despiteGrace's denials. I therefore find that the Respondent wasfully justified in discharging this employee.7.Edward KellyKelly was discharged because he allegedly kicked thecars of employees as they left the plant and because heparticipated in a rock-throwing incident on September23, 1982. The record supports the Respondent's beliefthat this employee engaged in acts of misconduct. First,Kelly admitted, when confronted with video recordingsegments, that he participated in three incidents of carkicking. The first incident occurred on September 23,1982, when he kicked the right rear of a blue car as itleft the plant. The second incident occurred on Septem- GSM, INC.181ber 29 when he again kicked a car and, on October 7,Kelly kicked the side of a red truck that was driven by ajob applicant.Kelly was also observed by replacement workers tohave carried a slingshot on September 24 to the picketline. Frank Rubba credibly testified that he saw a rockflying through the air simultaneously with Kelly carry-ing a slingshot. He was, however, unable to testifywhether Kelly actually shot the rock through thewindow. Gary Koehler testified that Kelly not only car-ried a slingshot, but that he observed him use it on sever-al occasions in breaking a window in the area whereKoehler worked. Koehler's testimony, however, Wistix-aggerated and intemperate. I have therefore credited histestimony only to the extent that it corroborated that ofRubba. Accordingly, I find that Kelly brought a sling-shot to the picket line and that its use did not cause anydamage. Finally, security guard Young observed Kellyas he positioned himself behind a parked blue van onSeptember 23 from which rocks were thrown at theplant building. Kelly denied throwing any objects andtestified that he made throwing motions only to tease theperson operating the video camera. I cannot creditKelly's explanation and find that he engaged in rockthrowing.On the basis of the foregoing episodes considered as awhole, I find that Kelly's conduct was sufficiently coer-cive and violent so as to disqualify him from reemploy-ment by the Respondent.8. James MarenicThe Respondent believed this employee to havethreatened replacement workers as they entered the plantand to have thrown objects at the plant building. Therecord, however, does not support the Respondent'sbelief of Marenic's misconduct. First, the only evidenceof a threatening statement was a voice recorded in theRespondent's video recording equipment to the effect,"your old lady's got to drive out . . . [y]ou think she'sgoing to get out of here." (R. Exh. 8.) That statement,however, could have been made by anyone near thepicket line, and there is no testimony that Marenic madethat statement. The Respondent attempted to offer thetestimony of Jeffrey Kelemen to identify the voices onthe recording as that of Marenic and Alex Rusinko. Be-cause I deemed this voice identification too speculative, Idisallowed the evidence.2 Marenic credibly testified thathe did not yell or threaten any replacement worker, al-though he may have uttered a swear word. I thereforefind that Marenic did not, as the Respondent may havebelieved, threaten any replacement worker.Insofar as Marenic's alleged violence on September 26is concerned, the record contains only security guardTallman's testimony. He testified that he observed alarge gathering of union people across from the Re-spondent's plant on that Sunday night. As he approachedthe group, he spoke to Masenic inquiring what was hap-pening. Marenic, according to Tallman, replied that theywere "going to tear the hell out of the place." Tallman2 This ruling also affected Respondent's allegation of similar statementsmade by Alex Rusinko Jr.testified further that he overheard Marenic repeating thethreat to the police a short while later. Pursuant to aleading question, Tallman hesitantly stated that Marenicthrew one or two objects at the building that night.Tallman's testimony in this regard was not corroborat-ed and seems implausible. Although security guardYoung was present during the episode, guarded thebuilding with Tallman that night, and appeared as a wit-ness in this case, he did not testify about this episode.Moreover, I have difficulty accepting the alleged con-versations in which Marenic would openly admit to thesecurity guard and the police that he was about tocommit serious acts of vandalism. I have not credited histestimony. Marenic, on the other hand, credibly testifiedthat he was at the picket site that evening and that hespoke with Young and Tallman specifically observingthat the picketing was peaceful. Marenic left for homeprior to the commencement of any violence. On the basisof the foregoing, I conclude that Marenic did not engagein any misconduct. Finally, the Respondent accusedMarenic of "loitering behind the van with a group ofemployees when the shower of rocks took place" onSeptember 23. However, the video recording of Maren-ic's conduct on that day, while showing his presence onthe picket line, proves that he did not engage in anystone throwing incident or any other misconduct. It iswell settled that the misconduct committed by otherpickets may not be imputed to another employee unlesshe actually participated in such conduct, which the re-cordfails to do. Accordingly, the Respondent's good-faith belief of Marenic's misconduct was disproven. Hisdischarge violated Section 8(a)(1) and (3) of the Act.9. Robert HainesThe Respondent's good-faith belief that Haines com-mitted serious misconduct on the picket line is alleged asa result of incidents of rock throwing on September 23and 29 and the setting off of firecrackers while on thepicket line. Security guard Ronald Campbell testifiedthat he observed Haines on September 23, 1982, as heshot off a bottle rocket from the opposite side of theplant's entrance towards him. The instrument landedabout 2 feet from where he stood near the front entranceof the plant. On the same day Haines, sitting on the curbnear the picket line, lit and threw firecrackers to theground. (R. Exh., incident 8.) The record is not clear towhat extent a bottle rocket differs from a firecracker, butit is clear that the bottle rocket was the more serious ofthe two incidents because it was directed at the securityguard.On September 29, 1982, according to security guardShover's testimony, Haines was behind the blue vanparked on the opposite side of the street. Haines had apile of rocks on the ground and threw them at the plantbuilding. He hit two windows and broke them. Similarconduct is also alleged to have occurred on September23, 1982. However, Haines was merely identified asbeing among several pickets behind the parked blue van.Video recording of the episode depicts the scene but isinconclusive as to the extent of Haines' conduct on thatday. I have therefore not considered this incident in eval- 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDuating the alleged misconduct. However, the misconductthat is fully supported by the record, despite Haines'denial, particularly the willful destruction of the plantwindows and the attempted assault with the bottle rocketis sufficient to support the Respondent's good-faith beliefof misconduct by this employee to justify his discharge.10. Alex Rusinko Jr.As the Union's strike captain until his discharge, Ru-sinko was on the picket line more than any other em-ployee. He occasionally wore a cowboy hat and carrieda clipboard to keep a record for the scheduling of pick-ets. He also carried a mirror to blind the camera, becausehe objected to the Respondent's practice of video re-cording the strikers on the picket line. Rusinko was firedby the Respondent because he threatened employees en-tering the plant on September 17, 1982, and kicked theircars, for using the mirror to blind the camera, and for hisparticipation for the "night raid" on September 26, 1982.On September 17, 1982, a replacement worker's carwas leaving the plant. As the car passed him on thepicket line Rusinko hit the car with his hand and ranalongside it for a short distance. Rusinko testified that heslapped the car because it nearly hit him when it enteredthe lot and that he attempted to slow down the car toobtain the license and registration number. The evidencedoes not show that the car was driven recklessly or thatits driver had somehow provoked Rusinko. He simplyslapped the car and yelled out to the driver (R. Exh 8,incident 1).On September 23, 1982, Rusinko, with other pickets,stood beside the blue van parked across the street. Ru-sink• with a truck mirror in his hand reflected the sun atthe video camera as it recorded the throwing of severalrocks by individuals hidden behind the van. That sceneshown on videotape incidentally supports the GeneralCounsel's claim that nonstrikers were often involved insome of the misconduct. In any case, Rusinko left thescene along with everyone else after a window was shat-tered by the rocks. (R. Exh., incident 10.) The evidenceclearly suggests that Rusinko's action was designed tocamouflage the rock-throwing episode from the videocamera. Rusinko thereby became a part of the unlawfulaction.In addition, the record contains testimony by severalreplacement workers that Rusinko engaged in seriousrock-throwing incidents. For example, John Murray tes-tified about an incident on October 1 when Rusinkothrew a rock at a replacement car. Similarly, GaryKoehler testified about two incidents of rock throwing.Both incidents, however, were not reported by these em-ployees to management until about 2 weeks before thetrial in this case. The Respondent obviously did not relyon these incidents (R. Exh. 11). I have therefore not con-sidered them in my analysis of Rusinko's alleged miscon-duct. Two other incidents that the Respondent discussedin its brief should be disregarded. Perry's testimony im-plicating Rusinko on September 13 for throwing rocks atemployees' cars did not identify Rusinko by name. Perryidentified Rusinko only as the "cowboy" because hewore a cowboy hat on the picket line. This identificationis insufficient, because the record shows that other strik-ers occasionally appeared on the picket line in cowboyattire. Tallman's recollection of Rusinko's role on Sep-tember 26 was not corroborated and was generally un-clear.Rusinko's participation with the mirror behind the bluevan while rocks were thrown at the plant building, aswell as his hitting of the car driven by a replacementworker were sufficiently intimidating and serious to sup-port the Respondent's decision to discharge this employ-ee.11. Jack MontesjardiThe Respondent's belief that Montesjardi engaged inmisconduct is based on incidents of rock throwing onSeptember 23 and 29, 1982. Montesjardi was a unionsteward and had served on the Union's negotiating com-mittee. He had been in the Respondent's employ forabout 15 years. The record shows that Montesjardi en-gaged in several acts of picket line violence. He admittedto rock throwing at a replacement's car because the oc-cupant taunted him with a comment, "I got your job."The video recording shows that Montesjardi threw anobject in the direction of a car after it entered the plant'spremises about 8 a.m., on September 29, 1982. (R. Exh8, incident 12.) The object did not hit any car or causeany damage. Security guard Shover testified thatMontesjardi threw a total of about four or five rocks intothe parking lot that morning as replacement workers en-tered the plant in their cars. One car may have been hitand damaged, according to Shover. He further testifiedthat Montesjardi and Robert Haines were behind theblue van sometime later during the same morning of Sep-tember 29 throwing objects in the direction of the plant.Additional rock-throwing incidents are alleged, as forexample one which occurred on September 23 as de-scribed by Michael Waller, a replacement worker, an-other one on September 22 as seen on video and identi-fied by Kelemen, one described by Tallman in his ac-count of the Sunday night raid on September 26, as wellas the group activity behind the van on September 26. Ifound the video scenes on September 23 and 26 too un-clear and vague to be credible and Waller's testimonydubious, because of his uncertain demeanor as a witness.Moreover, the lack of corroboration by Perry and An-derson who were in Waller's car during the alleged as-sault but did not mention this incident during their testi-mony, supports Waller's lack of credibility. Montesjardidenied his involvement in that incident. Finally, Tall-man's account of_the Sunday night raid was uncorrobor-ated and, for reasons already stated, unreliable. Howev-er, the record has convincingly established that Montes-jardi committed picket line misconduct, as believed bythe Respondent I accordingly find his discharge to havebeen justified.12. John F. MontesjardiAs the nephew of Jack Montesjardi, the union stew-ard, John Montesjardi was also employed by GSM, Inc.,until his discharge on October 29, 1982. The Respondentbased its belief of serious picket line misconduct commit-ted by this employee on an incident on September 29, d8M, INC.1831982. Jeff Kelemen testified that he was leading a groupof employees by caravan into the plant when Montes-jardi threw a bottle at his car. It hit the left rear quarterpanel and dented it. Montesjardi denied ever throwingany objects. However, I credit Kelemen's testimony andfind that Montesjardi was responsible for the incident.The Respondent also refers in its brief to a rock-throwing incident about a week after the replacementshad reported for work on September 13. According tosecurity guard Shover's testimony, Russel Cauley andMontesjardi stood behind a truck and threw rocks at theplant's loading platform. However, because the recorddoes not show in any way that the Respondent relied onthis episode or was even aware of it at the time of thedischarge, I have not considered it.Even though Montesjardi, unlike the strikers discussedabove, had engaged in only one act of misconduct,namely, the throwing of an object causing damage toKelemen's car, it was sufficiently intimidating to the re-placements in the caravan and violent towards Kelemento be regarded as disqualifying conduct.13. Aniello NapolitanoEmployed for 9 years at GSM, Inc., Napolitano wasdischarged for having thrown objects at employees onseveral occasions. Napolitano denied ever having throwna stone or any other object. But the record shows other-wise. Security guard Shover testified that on September28, 1982, about lunchtime, he observed Napolitano throwa rock at a car that drove out of the Respondent's park-ing lot. Two hours later, as a job applicant was leavingthe plant and turned on Melrose highway, Shover wit-nessed as Napolitano threw a bottle at the side of thecar. One day in the first week of October, replacementemployees Joseph Baxter and Joseph Sage were leavingthe plant in Sage's car at 4:30 in the afternoon when Na-politano stepped out of a group of pickets and threw arock at the side of Sage's car. NVhen Sage stopped thecar momentarily, Napolitano motioned to him as if toinvite him to a fight. No damage resulted from the inci-dent. And finally, replacement employee William Sim-mons testified that he was a passenger in a fellow em-ployee's car several weeks after they were hired in Sep-tember when Napolitano threw an object at the car caus-ing minor damage. The record contains additional testi-mony about Napolitano's rock-throwing activity. How-ever, the seriousness of his misconduct was sufficientlyestablished by the incidents listed above from which Ihave no difficulty concluding that the Respondent wasjustified in discharging this employee.14. James SmithThe Respondent's belief of misconduct of this employ-ee is primarily based on his use of the blue van that wasfrequently parked on a sidewalk across from the plant.Smith admitted that he owned the van and habituallyparked it in a spot across from the plant to provide shel-ter for the pickets in inclement weather and to servecoffee. But the Respondent accused Smith of using it toassist pickets in unlawful acts such as the throwing ofstones. Again, Smith has conceded in his testimony thaton some occasions other individuals may have hiddenbehind the van to throw objects and that fellow employ-ee Bohrer threw a cinderblock from the van at the car ofreplacement worker Simmons. But the record is devoidof any misconduct actually committed by James Smith.Indeed, the record shows and Smith credibly testifiedthat he used the truck as a resting place for his fellowstrikers where they kept coffee and sandwiches andwhere they went to get out of the rain. Smith deniedthat he stored rocks or other objects in the van or thathe used it to camouflage misconduct.When on September 23 rocks were thrown by individ-uals from behind the van, there is no evidence suggestingthat Smith threw rocks or transported rocks to thepicket line. Indeed, close scrutiny of the video segment(R. Exh. 8, incident 10) shows that rocks were thrown atthe pickets and landed near the van. The incident onSeptember 24 described by security guard Shover indi-cates that bolts were thrown from behind the van, buthis testimony indicated that four individuals were behindthe van. There is no suggestion that Smith participated inthat conduct. This is also true of a rock-throwing inci-dent on September 29 when certain pickets were identi-fied as having thrown rocks; Smith was not one of them.Finally, there is testimony by replacement worker Sim-mons that the van driven by Smith followed his car onSeptember 13 for about 2 miles without any incident.About a month later, Smith's van followed a companytruck driven by Simmons, when Bohrer emerged fromSmith's van to throw a cinderblock at the rear of thecompany truck. However, except for the inference thatin both instances Smith followed the cars, there was nosuggestion that Smith committed any other wrongful act.Moreover, I reject any suggestion that Smith followedthe cars or trucks of replacement employees in order tointimidate them. Rather, I find that any appearance thatthe van may have followed Simmons' car or truck waspurely coincidental. The record clearly shows that fol-lowing the cars of replacements was not a common prac-tice among the striking employees. Furthermore, Sim-mons' statement that the blue van had intentionally fol-lowed him is totally uncorroborated and I discredit Sim-mons' testimony to that effect. It is therefore clear thatthe record does not support any acts of misconduct orviolence committed by Smith. The blue van may haveannoyed the Respondent, but Smith's discharge obvious-ly violated Section 8(a)(1) and (3) of the Act.15. Edward WilliamsA 10-year veteran with the Respondent, Williams wasaccused of throwing objects at cars on September 13 and20, 1982. The record shows that on September 13, whenreplacements first reported for work, security guardShover and replacement employee William Simmons ob-served Williams throwing a bottle at Simmons' van as heleft the Respondent's parking lot. The window of Sim-inons' car was shattered. Williams' testimony, as cor-roborated by John Alexander, credibly established thatSimmons drove aggressively out of the parking lot to-wards Williams and, sharply turning on the highway,narrowly missed Williams. At the same time Simmons 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshouted at Williams to get out of the way. Williams, whohad to jump out of the way, then threw the bottle at thecar.Security guard Shover testified about another incidentthat occurred about a week after replacements had beenhired. Williams stood on the street and threw a rock intothe direction of the parking lot area. No damage resultedfrom this incident.On October 7, 1982, when replacement employee KenFord applied for a job with GSM, he was stopped byabout eight pickets. Ford conversed briefly with thepickets when Williams slapped the side of his truck withhis hands. The truck was not damaged as a result of thisincident.The Respondent has alleged two additional incidents,one which occurred on September 13 when Williamsthrew a rock at a car in which replacement workerDonald Anderson was riding and another that occurredon the following day when replacement James Perry ob-served Williams, among others, throwing rocks. Howev-er, I agree with the General Counsel that, in both in-stances, the witnesses' identifications of Williams weretenuous. For example, to the question whether he couldsee the person who threw the rock, Anderson repeatedlystated, "Not really." He finally identified the man asbeing black and wearing a denim hat that resembled Wil-liams. Similarly, Perry hesitantly identified Williams asone of the strikers who threw rocks at his car. On cross-examination, Perry seemed unsure, he could not explainwhy he had failed to mention this incident in his affida-vit, and he admitted that it was difficult to "think clearlyall the time" under such circumstances.In any case, these two last instances are not the soledetermining factors of Williams' picket line conduct.Williams admitted the throwing of rocks, albeit whenprovoked; and the record is clear that Williams threwobjects at cars at least on one occasion without provoca-tion. It is therefore clear that Williams' misconduct, con-sidering the cumulative effect of the several incidents,rose to the level of seriousness so as to justify the Re-spondent's action.16. Brett ErricksonA relative recent employee at the time of his dis-charge, Errickson was fired even though he engaged inonly one minor incident on the picket line on September17, 1982. In this regard, the record evidence consists ofonly the video segment of the incident that shows a carleaving the plant and, breaking through the picket linewithout stopping and entering the highway withoutslowing down, the car is slapped by several pickets. Er-rickson also slaps the hood with his hand, unaccompa-nied, however, by verbal or other intimidating conduct(R. Exh 8, incident 1). The entire scene as shown on thevideo segment is fairly innocuous and devoid of any sig-nificant coercive or intimidating effect. Moreover, Er-ricicson, who admitted that he may have slapped thehood of the car, explained that the men going throughthe picket line cursed him and shouted obscenities. Healso related that his father, also an employee at GSM,was once struck by a car recklessly driven by a job ap-plicant. Errickson therefore felt particularly frustrated.In any case, it is clear that the casual slap on the hood ofthe car, particularly under the circumstances here andwithout causing any damage, did not amount to the vio-lent, intimidating, or coercive misconduct to be consid-ered disqualifying for reemployment. The Respondent'saction in discharging this employee clearly violated theAct.17. Arthur Davis and Lamont JonesThe Respondent discharged employees Davis andJones upon its belief that these employees were involvedin coe incident of kicking the car of a job applicant onSeptember 28, 1982. The only record evidence for thisincident is a video segment and Jeffrey Kelemen's testi-mony•not as an eyewitness•attempting the identifica-tion of Davis and Jones from the video recording (R.Exh. 8, incident 14). Even conceding Kelemen's familiar-ity with the individual pickets and his expertise inmaking identifications of individuals from the video re-cording, I question the accuracy of the identification ofthese two individuals, because the particular segment (in-cident 14) shows at least a dozen or more strikers whocan barely be recognized as individuals. Even if I accept-ed, arguendo, Kelemen's identification of Davis andJones as the two individuals who kicked the car, it isclear that the driver of the car drove in an extremelyreckless and provocative manner that prompted an audi-ble commentary on the video segment "he is runningover them." The car stopped several times and suddenlyreversed in an apparent attempt to hit the pickets, ratherthan making an effort to get away from them. Obviously,the ones intimidated were not the job applicants. In anycase, I credit Jones' and Davis' testimony in which theydenied that they ever kicked a car or engaged in anymisconduct. It is therefore abundantly clear that therecord does not support the Respondent's good-faithbelief that Davis and Jones had engaged in misconduct,not only because of their denial of any wrongdoing anda clearly deficient identification, but also because theiralleged conduct was unaccompanied by any intimidatingor coercive demeanor and because their alleged miscon-duct was harmless and in any case had been provoked bythe driver of the car. I accordingly find that the Re-spondent violated Section 8(a)(1) and (3) of the Actwhen it discharged these strikers.18. Dominic ParavatiThis employee was discharged by the Respondent on abelief that his involvement in one incident amounted toserious and intimidating picket line misconduct. The evi-dence shows that on September 21, 1982, Paravati wasamong several pickets as Respondent's delivery truckwas leaving the plant's premises and was briefly stoppedat the picket line where the pickets requested that hehonor the picket line. As shown on the video segmentrecording this incident, Paravati threw an empty beercan at the side of the truck. (R. Exh. 8, incident 4.) Para-vati admitted the incident and explained that he was frus-trated at the driver who refused to honor their picketline. Although there is testimony that other pickets brokethe windshield of the truck, it is clear that Paravati was GSM, INC.185unaware of that and certainly was not responsible forthat occurrence. His sole responsibility was the throwingof an object at the side of the truck. He caused nodamage and, unaccompanied by any intimidation orthreats of bodily harm, the act did not tend to coerce orintimidate any employees. The record shows clearly thatParavati's only act did not rise to the seriousness of dis-qualifying conduct. The Respondent violated Section8(a)(3) and (1) by its failure to reemploy this employee.II. THE UNFAIR LABOR PRACTICE STRIKEAs amended, the complaint charges that the Union'sstrike was prolonged by the discharge of the strikers onOctober 29, which in effect turned the economic strikeinto an unfair labor practice strike. Because the Unionchanged its picket signs as of November 1, 1982, to pro-test the Respondent's unfair labor practices, it is the Gen-eral Counsel's position that the strike became an unfairlabor practice strike effective November 1, 1982. Theissue would be moot had all 19 discharges been justified.However, because the Respondent's discharges of severalstrikers violated Section 8(a)(3) and (1) of the Act, it isclear that the issue must be considered. The parties agreethat in making a determination whether a strike will beconsidered an unfair labor practice strike it must becaused "in whole or in part" by the company's unfairlabor practice. American Cyanamid v. NLRB, 592 F.2d356 (7th Cir. 1979). An economic strike may be convert-ed into an unfair labor practice strike provided that thereis a causal connection between the unfair labor practiceand the prolongation of the strike. Robbins Co., 233NLRB 549 (1977). The record shows that the strikebegan on July 23, 1982, as an economic strike. The dis-charges were effectuated by letter on October 29, 1982,and a union meeting was held on November 1, 1982.John Alexander, president of Local 585, testified that themeeting on November 1, 1982, was called for the em-ployees to sign up for strike benefits. At that meeting theUnion had become aware of the discharges. Because itthought that the Company was not bargaining in goodfaith, because it set up bars to a settlement and dis-charged the employees, it changed its picketing signs toread "G.S.M., Inc. unfair labor practice strike, Local 585UAW." Although the primary purpose for the strike wasto get a bargaining agreement, the record is clear thatthe Union protested the Company's unfair labor practicesthat it thought consisted of bad-faith bargaining and thedischarges. Accordingly, there is no doubt that theUnion protested the Company's discharges. The recordalso shows that the strike was prolonged by the Compa-ny's action. Contrary to the Respondent's suggestion, theUnion in its written communications to its membershiprepeatedly expressed its frustrations about the results ofthe discharges. For example, the communications (datedNov. 2 and 18 and Dec. 7 and 16) contain the following:We have over eighty of our members on strike. Thecompany has now hired scabs of which there areover thirty-five working in the plant at the presenttime. It has become a very nasty situation with avery, very unreasonable company. . . It is essen-tially important that all our units support the gallantefforts of our membership at GSM in the strike ofsurvival against a scab-hiring, union-busting corpo-ration. [R. Exhs. 37-40.]Moreover, the record shows that the strike becamemore violent right after the Company decided to hire re-placements. Indeed, Jeffrey Kelemen admitted in his tes-timony that picket line violence increased substantially inSeptember and October 1982. It is accordingly clear thatthe Company's discharges prolonged, at least partially,the ongoing strike. Having found that the Respondentviolated Section 8(a)(3) and (1) by discharging seven ofthe strikers, I find that the strike was converted into anunfair labor practice strike on November 1, 1982.HI. ADDITIONAL ALLEGED VIOLATIONSThe complaint contained three allegations of 8(a)(1)violations; first, that on September 7, 1982, SupervisorRobert Feby threatened employees with discharge ifthey failed to ratify certain company proposals in con-nection with the collective-bargaining agreement;second, that Supervisor Joseph Brocious interrogated anemployee on September 7 about the employees' sympa-thies regarding these proposals; and third, alleged also asan 8(a)(3) violation, that on August 6, 1982, the Re-spondent unlawfully discontinued premium payments forcertain employees. By letter of December 2, 1982, theRespondent informed all strikers and replacement em-ployees that there was no truth to these allegations, andthat, in any case, the Company disavowed such conducteven if it had occurred, and that the cancellation of theinsurance policy for these individuals had been an inad-vertent error that had been retroactively corrected bythe Company (R. Exh. 4). Nevertheless, the GeneralCounsel has submitted these issues to be resolved. Therecord shows, and the Respondent concedes, that onSeptember 7 the two supervisors, Feby and Brocious,and two employees, James Marenic and Alex Rusinko,had a conversation at the picket line. It is also agreedthat the conversation concerned the vote of the unionmembers concerning certain company proposals. Theparties, however, disagree whether the supervisors madethe alleged statements. In this regard, I credit the testi-mony or the two employees who had little or nothing togain from their testimony. Their testimony was substan-tially consistent and plausible.Following the union meeting on September 7, thestrikers returned to the picket line. Feby who was laterjoined by Brocious approached Rusinko and asked howthe vote went. Rusinko answered that the membershiphad turned it down. Brocious then inquired what the of-ficial count was, to which Rusinko answered that all butthree voted "no." Brocious asked for their names. Theemployees refused to reveal the names. At one pointduring that conversation Feby interjected and stated thatthey should have voted in favor of the proposal becausethe Company would now hire people to replace themand that the strikers would be fired.It is clear that a supervisor's statement to employeesthat they would lose their jobs because of their union orprotected activity is a violation of Section 8(a)(1) of the 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAct. But the interrogation of employees as to their unionsympathy is a violation only under coercive circum-stances. I do not regard the circumstances of this conver-sation sufficiently coercive. The employees were on thepicket line and not under the employer's control; theyhad the freedom to leave at any time; these supervisorsdid not belong to top management; the meeting wascasual; the questions were posed in a conversational set-ting; and these individuals have talked informally on pre-vious occasions. The Respondent therefore violated Sec-tion 8(a)(1) of the Act only with respect to the threatmade by Feby. In its letter of December 2, 1982, Re-spondent informed its employees, inter alia, as follows:With respect to the charge of Local 585 regardingalleged statements of Robert Feby, the Companywants you to know that, even if such statementswere made, they were not authorized, and they donot reflect the position of the Company. The Com-pany disavows them. The Company reaffirms theright of its employees to legally picket.Even though the Respondent did not disavow thisconduct until 2 months later, I believe that a remedialorder under these circumstances is unnecessary. BroyhillCo., 260 NLRB 1366 (1982).With regard to the Respondent's discontinuance of theinsurance benefits, the record is uncontroverted. The Re-spondent discontinued its premium payments on August6, 1982, for all employees and so informed them byletter. The Respondent's action with respect to the strik-ers was lawful, but several employees, including JohnBowers, Frank Viola, Antonio Attanasio, Arthur Burns,and Stanley Prusik, were already on disability at the timeof the strike. The Respondent has stated that the insur-ance of these individuals was inadvertently canceled andnotified them by letter of December 2, 1982, that the in-surance had been restored retroactively. It is of courseclear that an employer may not discontinue the benefitsfor disabled workers. Emerson Electric Co. v. NLRB, 650F.2d 463 (3d Cir. 1981). The Respondent has essentiallyconceded its error and represented in its brief that "cov-erage was made retroactive so that no one entitled to in-surance benefits lost even a day's protection." Based onthis representation, and because the Respondent informedall employees of this error by letter of December 2,1982, a finding of violation is unnecessary on this issueeven though a technical violation was committed. Broy-hill Co., supra. The Respondent stated as follows in theDecember 2 letter:With respect to the charge of Local 585 regardingcancellation of insurance benefits, please be advisedthat when the Company exercised its legal right tocancel the insurance benefits for its striking employ-ees on August 6, 1982, the insurance benefits ofseven individuals who were out of work on disabil-ity or workers' comp leave were, due to clericaloversight, inadvertently cancelled. The individualsaffected were Frank Viola, Percy Breaux, AntonioAttanasio, John Bowers, Stanislaw Prusik, ArthurBurns and Walter Zarnack. This action was neithertaken nor intended to punish any employees for en-gaging in protected union activities. When the errorwas discovered, the insurance benefits for theseseven individuals were immediately and retroactive-ly restored, so that they at no point lost any insur-ance coverage.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I recommend that the Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-charged and failed to reinstate Antonio Attanasio, JamesMarenic, James Smith, Brett Errickson, Arthur Davis,Lamont Jones, and Dominic Paravati, I recommend thatthe Respondent offer each of these employees immediatereinstatement to their former jobs or, if such jobs nolonger exist, to substantially equivalent jobs, without lossof seniority or any other rights or privileges, dischargingif necessary any replacements hired, and make each ofthese employees whole for any loss of earnings and otherbenefits, computed on a quarterly basis from date of dis-charge to date of proper offer of reinstatement, less anynet interim earnings, as prescribed in F. W. WoolworthCo., 90 NLRB 289 (1950), plus interest as computed inFlorida Steel Corp., 231 NLRB 651 (1977).Any remedial order relating to the Respondent's viola-tions of Section 8(a)(1) involving a threat, and Section8(a)(1) and (3) involving the cancellation of the insurancepolicies for certain employees, is unnecessary in view ofthe Respondent's corrective action.CONCLUSIONS OF LAW1.The Respondent, GSM, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union, Local 585, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Work-ers of America, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging and refusing to reinstate the sevenstrikers, Antonio Attanasio, James Marenic, James Smith,Brett Errickson, Arthur Davis, Lamont Jones, and Do-minic Paravati, the Respondent has violated Section8(a)(1) and (3) of the Act.4.The strike that began on July 23, 1982, was convert-ed into an unfair labor practice strike on November 1,1982.5.Even though the Respondent violated Section8(aX1) of the Act by threatening employees with the lossof jobs and Section 8(a)(3) and (1) of the Act by cancel-ing the insurance coverage for certain employees, a re-medial order will not be required in view of the Re-spondent's disvowal of the practices and correctiveaction.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.All other allegations have not been substantiated. - GSM, Ii4C,187On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edORDERThe Respondent, GSM, Inc., Pennsauken, New Jersey,its officers, agents, successors, and assigns, shallI. Cease and desist from(a)Discharging or failing to reinstate any employeefor engaging in a strike or any other concerted activityprotected by Section 7 of the Act.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Antonio Attanasio, James Marenic, JamesSmith, Brett Errickson, Arthur Davis, Lamont Jones,and Dominic Paravati immediate and full reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of the discrim-ination against them, in the manner set forth in theremedy section of the decision.3 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 4$ of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b)Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its facility in Pennsauken, New Jersey,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."